*795Order reversed on the law and facts as a matter of discretion, with ten dollars costs and disbursements, and motion to vacate the notice granted, with ten dollars costs. Memorandum: The matters upon which examination of petitioner is sought are in the main either not material and necessary, or are not shown to be within the knowledge of petitioner’s agents, or may be obtained by means of a bill of particulars. Proof of value will depend largely on the testimony of expert witnesses. The effect of such an examination as respondent seeks would be to cause-unnecessary expense and to delay unduly the trial upon which respondent will have ample opportunity to cross-examine the petitioner’s witnesses. All concur. (The order denies petitioner’s motion to vacate or modify notice to take testimony before trial.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.